Title: From George Washington to Colonel Stephen Moylan, 10 July 1779
From: Washington, George
To: Moylan, Stephen


        
          Dr Sir,
          Head Quarters New Windsor July 10th 1779
        
        I have received your two letters of the 5th and 8th, the last an hour ago.
        The person you mention in the former is employed by me—I place a good degree of confidence in him; though he is obliged in order to answer our purposes to appear friendly to the enemy.
        I thank you for the intelligence you communicate—The ravages of the enemy particularly at this season are distressing; but our situation makes it impossible to prevent them.
        Armand’s corps has been directed to join you. I am Dr Sir Your most Obd.
        
          Go: Washington
        
      